Citation Nr: 0501229	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for the veteran's gastroesophageal reflux disease.

2. Entitlement to an initial disability rating in excess of 
10 percent for the veteran's left patellofemoral pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1994 with additional 3 years of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Phoenix, Arizona, Regional Office (RO) that, in pertinent 
part, established service connection for gastroesophageal 
reflux disease and left patellofemoral pain syndrome and 
assigned a noncompensable disability evaluation for 
gastroesophageal reflux disease and a 10 percent disability 
evaluation for left patellofemoral pain syndrome.  In a 
February 2003 decision, the RO increased the disability 
evaluation of gastroesophageal reflux disease to 10 percent 
disabling.  In July 2003, the veteran was afforded a hearing 
before the undersigned Veterans' Law Judge.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
gastroesophageal reflux disease and left patellofemoral pain 
syndrome.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
evaluation for the veteran's gastroesophageal reflux disease 
and left patellofemoral pain syndrome.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The July 2003 hearing transcript shows that the veteran is 
receiving treatment at the Cigna Healthcare for his 
gastroesophageal reflux disease and left patellofemoral pain 
syndrome (p.2, 7).  An August 2002 private clinical note from 
Dr. Bell also shows that the veteran has received treatment 
from Cigna Healthcare.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant 
private treatment records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

At the hearing, the veteran also indicated that his symptoms 
for gastroesophageal reflux disease and left patellofemoral 
pain syndrome had worsened since the July 2002 VA examination 
(p.12).  The veteran now complains of shoulder pain due to 
his gastroesophageal reflux disease and stabbing pain on his 
left knee.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (Where the veteran alleged that his ear 
had worsened since his last VA compensation examination, the 
United States Court of Appeals for Veterans Claims held that 
VA should schedule another compensation examination to reveal 
the current state of the veteran's disability).  

Accordingly, this case is REMANDED for the following action: 

1. Ask the veteran to provide any evidence 
in his possession that pertains to the 
claims.

2. Request that the veteran provide 
information as to all treatment of 
gastroesophageal reflux disease and left 
patellofemoral pain syndrome, including 
the addresses of Dr. Bell and Cigna 
Healthcare and the approximate dates of 
treatment.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Bell and Cigna 
Healthcare and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3. Schedule the veteran for an examination 
or examinations to determine the nature 
and extent of gastroesophageal reflux 
disease and left patellofemoral pain 
syndrome, to include: 

a)	(with regard to gastroesophageal 
reflux disease) whether the following 
symptoms are manifested: pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia; or other 
symptom combinations productive of severe 
impairment of health; persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of considerable 
impairment of health.
b)	(with regard left patellofemoral pain 
syndrome) assess the range of motion of 
the left knee and determine whether the 
veteran manifests the any of the following 
symptoms: slight, moderate, or severe 
recurrent subluxation or lateral 
instability; or cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking" pain, and effusion into the 
joint.  The examiner should also fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with motion or use of left 
knee should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  
c)	Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.

4. Provide the veteran with adequate 
notice of the date and place of any VA 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655.

5.  Readjudicate the veteran's claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
veteran and the accredited representative 
should be given the opportunity to respond 
to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


